UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



WEST BAY ONE, INC.,

       Plaintiff,

               v.                                     Civil Action No. 10-481 (RMC/JMF)

ENID EDDINGS; CRYSTAL PABREZIS;
and DOES 1-726,

       Defendants.



                                   MEMORANDUM ORDER

       Bobby Jo Whitehead (“Whitehead”) has become aware of the existence of a subpoena

served upon an Internet Service Provider (“ISP”) that might disclose whether she downloaded

illegally a film. Plaintiff is the copyright owner of this film and served that subpoena.

       As the matter now stands, Whitehead has not yet been named as a defendant but has

moved to quash the subpoena on the grounds that (1) she is not a party to the case; (2) she lives

in Michigan, which is more than 100 miles from the District of Columbia; (3) it would be unduly

burdensome for her to have to travel to the District of Columbia for trial; and (4) the Court lacks

personal jurisdiction over her. Motion to Deny Plaintiff’s Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection in a Civil Action [#105] at 1-2.

       Although Whitehead moves to quash the subpoena, she has not been served with one and

therefore, it does not impose any burden on her whatsoever. If, instead, Whitehead is trying to

move to dismiss the case for lack of jurisdiction over her person, she will have to wait until she
is in fact named as a defendant. As Judge Collyer has pointed out,1 the defenses she may have to

liability are not at issue merely because a subpoena was served on an ISP.

         It is therefore, hereby,

         ORDERED that the Motion to Deny Plaintiff’s Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection in a Civil Action [#105] is DENIED. I note that

Whitehead, if named as a defendant, reserves all of the defenses she may have to this action.

         SO ORDERED.
                                                                     Digitally signed by John M. Facciola
                                                                     DN: c=US, st=DC, ou=District of
                                                                     Columbia,
                                                                     email=John_M._Facciola@dcd.uscou
                                                                     rts.gov, o=U.S. District Court, District
                                                                     of Columbia, cn=John M. Facciola
                                                                     Date: 2012.01.19 10:03:30 -05'00'
                                             _____________________________
                                             JOHN M. FACCIOLA
                                             UNITED STATES MAGISTRATE JUDGE




1
    See Memorandum Opinion [#36] at 5.
                                                2